11DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 13 recites “convers” it seems like it should be -covers-.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the separator is upstream of the guide surface, the examiner notes that such a configuration would be counterintuitive and furthermore this is not how it is shown in figure 7c of the disclosure.  The examiner is taking this to be downstream.
	Claim 7 is rejected for its incorporation of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US PG Pub. No. 2014/0208609) in view of Cunningham (US Patent No. 4,181,846).
Regarding claim 1:
	Han teaches a laundry treating apparatus comprising: a cabinet (1) that defines an external appearance of the laundry treating apparatus; a tub (2) disposed in the cabinet; a drum (3) disposed in the tub and configured to rotate relative to the tub, the drum comprising: a cylindrical portion, that defines a front opening at a front surface of the drum configured to receive laundry (by door 13), and that defines a plurality of through-holes that are in communication with an inside of the drum (see figure 1), and a rear wall portion (rear wall as seen in figure 2) that covers a rear opening of the cylindrical portion; a duct (41) disposed at an outer side of the tub, the duct having an inlet (47) that is in communication with the front opening of the cylindrical portion of the drum, and an outlet (41) that is in communication with the tub through a side surface of the tub surrounding the cylindrical portion of the drum; and an air blower (49) configured to cause air discharged from the drum to be introduced into the inlet of the duct (see paragraph 53). 

	Cunningham teaches a rotary heating apparatus similar to Han including an induction heater (58) disposed at the tub (see figure 2) and configured to heat the drum (34) which is made of a ferromagnetic material (see at least abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Cunningham to include an induction heater due to the disadvantages associated with other manners of heating, (see Cunningham column 1, lines 11-22).
	

Regarding claim 2:
	Han modified above teaches a lint filter (437) configured to filter lint from air introduced into the duct; and a heat exchanger (451/453) configured to condense moisture from air in the duct. 

Regarding claim 3:
	Han modified above teaches the air blower is disposed downstream of the lint filter (see paragraph 36 where the lint filter can be disposed as desired) and configured to receive air having passed the lint filter, and wherein the heat exchanger is disposed downstream of the air blower (see figure 3 where when in 

Regarding claim 10:
	Han modified above teaches the cabinet defines a laundry loading hole (31) at a front surface of the cabinet, wherein the tub defines a tub opening at a front surface of the tub, the tub opening that is in communication with the laundry loading hole, wherein the tub comprises: a gasket (23) that is made of a soft material and that defines a passage having a tubular shape that extends from the laundry loading hole to the tub opening (see figure 2), the gasket having a front end coupled to the front surface of the cabinet and a rear end coupled to the front surface of the tub (see figure 2); and a duct mount (47) having a tubular shape that protrudes from an outer circumferential surface of the gasket (see figure 2), the duct mount receiving an inlet end of the duct, and wherein the gasket comprises: a gasket opening portion that is in communication with the duct mount and that is disposed at an inner circumferential surface of the gasket facing the passage (see figure 2), and a lint filter (437) detachably inserted into the gasket opening portion and configured to filter air entering the duct (see paragraph 36 where the lint filters are positioned as desired and claim 3 above where the lint filter would be in 47 and see figure 3 where this is by the gasket). 

Regarding claim 11:


Regarding claim 12:
	Han modified above teaches the induction heater comprises a coil (58 of Cunningham as modified above) that includes a wire (the coil is made from a wire) that is spirally wound (implied by “coil”) and that is disposed at a single predetermined surface of the tub (see figure 2 of Cunningham as modified above). 

Regarding claim 14:
	Han modified above teaches the induction heater is configured to operate in a state in which the drum rotates relative to the tub (see at least abstract of Cunningham as modified above). 

Regarding claim 15:
	Han modified above teaches the induction heater is configured to initiate induction of the eddy current in a state in which the drum rotates relative to the tub (implied by induction heating). 

Regarding claim 16:
	Han modified above teaches wherein the coil defines a single layer with the wire, the single layer is spaced apart from an outer surface of the drum by a predetermined distance (see figure 2 of Cunningham as modified above). 

Regarding claim 17:
	Han modified above teaches the drum is spaced apart from the tub, the tub and the drum defining: a first air flow path disposed between the rear wall portion of the drum and a rear surface of the tub and configured to guide air in a downward direction from the outlet of the duct (see figure 2 where there is a space behind the drum within the tub where when the air flows as in paragraph 53 this will be the first air flow path); and a second air flow path disposed between a circumferential surface of the drum and a circumferential surface of the tub and configured to guide air from the first air flow path toward the front surface of the drum (see figure 2 where when the air flows as in paragraph 53 the circumferential space between the drum and tub will form this second air flow path). 

Regarding claim 18:
	Han modified above teaches the lint filter is disposed vertically between a circumferential surface of the drum and a circumferential surface of the tub, and wherein the heat exchanger is disposed vertically above the lint filter (see claims 

Regarding claim 19:
	Han modified above teaches wherein the lint filter and at least a portion of the heat exchanger are disposed in the duct between the inlet of the duct and the outlet of the duct (see figure 2 and claim 18 addressed above). 

Regarding claim 20:
	Han modified above teaches all of the above except the heat exchanger extends toward the rear wall portion of the drum and is inclined downward with respect to an upper surface of the tub, however the examiner notes that lacking criticality it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat exchanger be on the other side since a mere change of location has been deemed as within the ordinary skill in the art, see MPEP 2144.04 VI B. 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Cunningham as applied to claim 2 above, and further in view of Obata et al (US Patent No. 5,042,171) and Bae et al (US PG Pub. No. 2013/0031798).
Regarding claims 4-5:

	Obata teaches a rotary heating apparatus similar to Han including a heat exchanger (channel from 38 to 26) comprises a guide surface (40, see figure 3) that is configured to guide water condensed from moisture in air in the duct.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Obata to include a guide surface in order to properly guide condensed water out to a drain.
	Bae teaches a rotary heating apparatus similar to Han including a guide surface (surface of 134) that is inclined downward toward the tub, and that defines a condensed water discharge port that is in communication with the tub through a drain pipe (134, see figure 6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Bae to include draining the condensate liquid through to the drum since the drum has a drain for excess water anyway to reduce extra equipment for removing the condensate in the heat exchanger.

Regarding claim 6:


Regarding claim 7:
	Han modified above teaches the separator comprises a surface that is convex toward an upstream side of an air flow guided along the duct (see figure 3 of Obata as modified above). 

Regarding claim 8:
	Han modified above teaches the guide surface is configured to discharge condensed water through the condensed water discharge port and to allow the condensed water to flow downward along an inner circumferential surface of the tub (see figure 3 of Obata as modified above and claims 4-5 as addressed above). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Cunningham as applied to claim 1 above, and further in view of Kim et al (US PG Pub. No. 2016/0115638).
Regarding claim 9:

	Han modified above fails to disclose wherein the laundry treating apparatus further comprises a cooling fan configured to blow air toward the heat exchanger and cool the heat dissipation portion and the induction heater. 
	Kim teaches a rotary heating apparatus similar to Han including the laundry treating apparatus further comprises a cooling fan (7) configured to blow air toward the heat exchanger and cool the heat dissipation portion and the induction heater (see paragraph 78). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Han to include a cooling fan in order to properly cool the equipment of the heat exchanger and heating apparatus to prevent overheating.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Cunningham as applied to claim 12 above, and further in view of CN203801093 hereinafter ‘093 (machine translation attached).
Regarding claim 13:

	‘093 teaches an induction heater similar to Han modified above including a heater cover (6) that covers the coil, and wherein the laundry treating apparatus further comprises a ferromagnetic material (5) disposed between the heater cover and the coil.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of ‘093 to include a magnet and cover in order to protect the heater and to provide electromagnetic shielding to the coil. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US PG Pub. No. 2014/0109435) - airflow similar to claim 1
Kim et al (US PG Pub. No. 2014/0109427) similar airflow
Hake (US PG Pub. No. 2016/0258107) - similar airflow
Baurmann (US PG Pub. No. 2003/0014880) - similar construction including placement of filters.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762